DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Yokoyama et al. (US 6,144,435).
	As to claim 1, Park discloses in figure 1: a polarization layer 210; a transmittance variable layer 300 disposed on the polarization layer 210, wherein the transmittance variable layer comprises: a first base layer 310 disposed on the polarization layer 210; a second base layer 330 facing the first base layer and spaced apart from the first base layer; and a first light modulating material 320 disposed in the first gap.
	Park does not disclose a first spacer fixed on a surface of the first base layer opposite to the polarization layer, wherein the first spacer maintains a gap between the first and second base layers.  Yokoyama discloses in figure 1, a conventional spacer structure comprising a first spacer 12 on a surface of the first base layer 1a, wherein the 
	As to claim 2, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in figure 1, a polarization layer 210 which is a passive polarization layer.
	As to claim 3, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Park further discloses in figure 1, an active polarization layer 100.  See paragraph [0038].
	As to claim 4, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 3.  Park further disclose in figure 1 that the active polarization layer comprises a third base layer 130 and a fourth base layer 110 facing the third base layer and spaced apart from the third base layer, with a second modulating layer 120 disposed in the gap.
Park does not disclose a second spacer which maintains the gap between the third and fourth base layers.  Yokoyama discloses in figure 1, a conventional spacer structure comprising a first spacer which maintains the gap between the third base layer 1b and the fourth base layer 1b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by 
	As to claim 5, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 4.  Park further discloses in figure 1 that the third base layer 130 is disposed closer to the first base layer 310 than the fourth base layer 110.  Yokoyama further discloses in column 9, lines 13-16 that the second spacer 12 is partially embedded in the alignment layers 10a and 10b.  Therefore, the second spacer is fixed on the third base layer.
	As to claim 6, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the first and second base layers are a plastic film.  However, it was well known to provide plastic substrates to form a liquid crystal panel because their flexibility provides higher resistance to mechanical stress.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a first and second base layer which are plastic films because of the higher resistance to mechanical stress.
As to claim 7, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Yokoyama further discloses in figure 1, a first alignment layer 10a disposed on the surface of the first base layer 1a, wherein the first spacer 12 is embedded in the alignment film.  See column 9, lines 13-16.
As to claim 8, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Yokoyama further discloses in 
As to claim 9, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Yokoyama further discloses in figure 1 that the first spacer 12 is a ball spacer.
As to claim 12, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 7.  Yokoyama further discloses in column 12, lines 59-67 that the alignment film 10a is a rubbing alignment film.
As to claim 15, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1.  Furthermore, a recitation of intended use of the claimed invention must result in a structure difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because claim 15 merely states an intended use in the preamble which does not structurally limit the claimed invention, and the prior art structure of Park in view of Yokoyama is capable of being used in a sunroof, the claim is not patentably distinguished from the prior art.
As to claim 18, Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 7.  Yokoyama further discloses in figure 1, a second alignment film 10b disposed on the surface of the second base layer 1b facing the first base layer 1a.
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Yokoyama et al. (US 6,144,435) as applied to claim 1 above, and further in view of Ishihara et al. (US 6,300,988).
Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that the spacer has a size in a range from 2 µm to 100 µm, or that the spacer comprises carbon, metal or an oxide.  Ishihara discloses in column 9, lines 53-60 a conventional spacer composed of silicon oxide and having a diameter of 4 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing the conventional spacer of Ishihara because conventional structures were known to be cost effective and reliable.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Yokoyama et al. (US 6,144,435) as applied to claims 1 and 4 above, and further in view of Nagasaki (US 3,900,248).
Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claims 1 and 4.  Park further discloses in paragraphs [0033] and [0038] that the first light modulating layer 320 and the second light modulating layer 120 are liquid crystal layers, but does not disclose combining the liquid crystal material with a dichroic dye.  Nagasaki teaches in column 4, lines 15-20, combining a liquid crystal composition with a dichroic dye to improve contrast.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by combining the liquid crystal in the first and second light modulating layers with a dichroic dye as taught by Nagasaki in order to improve contrast.
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0045640) in view of Yokoyama et al. (US 6,144,435) as applied to claims 1 and 5 above, and further in view of Sung et al. (US 8,780,313).
Park in view of Yokoyama discloses all of the elements of the claimed invention discussed above regarding claims 1 and 5, but does not disclose that the first and second spacers are column spacers.  Sung discloses in column 1, lines 47-52 that compared with a ball shaped spacer, column spacers have better adhesion with the substrates and are better at maintaining a uniform cell gap.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing first and second spacers which are column spacers in order to maintain a more uniform cell gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DAVID Y CHUNG/Examiner, Art Unit 2871   

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871